                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 THERARON WELLS,

                              Plaintiff,
                                                                OPINION and ORDER
        v.
                                                                      18-cv-693-jdp
 P. GOVIER and DUVE,

                              Defendants.


       Pro se plaintiff Theraron Wells, an inmate incarcerated at Wisconsin Secure Program

Facility (WSPF), alleges that defendant prison officials repeatedly gave him medication despite

a rule prohibiting him from possessing medication in his cell. Each time that a defendant gave

Wells medication, Wells attempted to harm himself by overdosing on the medication. After

screening his original complaint, I granted Wells leave to proceed on claims of deliberate

indifference and negligence against two WSPF officers who gave Wells medication, P. Govier

and Duve. Dkt. 16.

       Wells now moves to supplement his complaint and add additional defendants,

R. Stillwell, Mark Kartman, and Labbus Brown. Dkt. 29 and Dkt. 30. After screening his new

allegations under 28 U.S.C. § 1915A, I will allow Wells to proceed on additional claims of

deliberate indifference against those defendants.

       Wells has also filed a letter saying that defendants are interfering with his ability to

litigate this lawsuit. Dkt. 25. He followed this letter with a motion asking me to inspect video

from January 4, 2019, that he says will prove his allegations of interference. I will give

defendants a short time to respond to the request for production of the video.
                                       ALLEGATIONS OF FACT

       I draw the following facts from Wells’s supplemental complaint, Dkt. 30, and I accept

them as true at the screening stage.

       On November 16, 2018, the Health Services Unit sent Wells medication with a “keep

on person” restriction, meaning that Wells was not allowed to keep that medication in his

personal possession. Instead, the medication was supposed to be stored in the medication cart,

in control of correctional officers.

        Defendant Officer R. Stillwell knew about Wells’s medication restriction, but he

nonetheless gave Wells the medication and allowed Wells to keep it in his cell. Three days

later, Wells attempted to commit suicide by overdosing on the medication and was sent to the

emergency room for treatment.

       Wells has overdosed on medication multiple times, and he previously filed complaints

with the institution complaint examiner. The complaint examiner notified defendants security

director Mark Kartman and unit manager Labbus Brown about Wells’s overdoses and

medication restriction. But Kartman and Brown have not trained staff to stop giving Wells

medication.



                                            ANALYSIS

A. Motion to supplement

       Wells moves to supplement his complaint to add Eighth Amendment claims against

three additional defendants.1 The Eighth Amendment prohibits prison officials from acting


1
 In his original complaint, Wells brought claims for deliberate indifference and Wisconsin-law
negligence. Dkt. 1. He indicated that he had timely filed a notice of claim regarding those
defendants under Wis. Stat. § 893.32. Wells does not raise negligence claims against the new

                                                2
with deliberate indifference toward prisoners’ serious medical needs. Estelle v. Gamble, 429 U.S.

97, 103–04 (1976). This includes “an obligation to intervene when [prison officials] know a

prisoner suffers from self-destructive tendencies.” Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d

650, 665 (7th Cir. 2012); see also Sanville v. McCaughtry, 266 F.3d 724, 737 (7th Cir. 2001).

To state a deliberate indifference claim against a defendant, Wells must allege that the

defendant was aware of a substantial risk of harm and consciously failed to take reasonable

measures to help him. Gevas v. McLaughlin, 798 F.3d 475, 480 (7th Cir. 2015).

       Wells states a claim for deliberate indifference against defendant Stillwell. He alleges

that Stillwell was aware that Wells had a medication restriction but nonetheless gave him

medication in violation of the restriction. As a result, Wells overdosed on medication and had

to be taken to the hospital. These claims are essentially identical to Wells’s claims against

defendants Govier and Duve. I will allow Wells to proceed against Stillwell just as I allowed

him to proceed against those defendants.

       Wells also states claims for deliberate indifference against defendants Kartman and

Brown. Wells alleges the institution complaint examiner told both defendants about

complaints that Wells filed. I can infer from Wells’s previous filings that Wells is referring to

complaints regarding the incidents with Govier and Duve that occurred last May. See Dkt. 16.

So Kartman and Brown were aware that (1) officers on at least two occasions gave Wells

medication in violation of the keep on person restriction; and (2) on each occasion, Wells

attempted suicide by overdose. Wells says that neither Kartman nor Brown intervened to train

staff and ensure that Wells stopped receiving medications. And at the screening stage, I can



defendants. Nor does he say that he filed a notice of claim regarding the new defendants, as he
is required to do before filing a negligence claim.


                                                 3
infer that if they had intervened, then the most recent incident would not have happened. So

I will allow Wells to proceed on Eighth Amendment claims against these defendants.

B. Letter regarding interference

       Wells sent me a letter saying that WSPF security staff, psychological staff, and medical

staff are retaliating against him for filing this lawsuit. Dkt. 25. In particular, he says that WSPF

officials gave him a conduct report for being suicidal in violation of DOC policy and isolated

him from other inmates. He says this isolation makes it difficult for him to seek legal assistance.

       Wells followed this letter with a motion for in camera inspection officer S. Hill’s body

camera video from January 4, 2019, from 12:00 p.m. to 1:30 p.m. Dkt. 31 and Dkt. 33. Wells

says that the footage will show that another inmate gave Wells’s legal work to Hill, and that

Hill gave the legal work to her supervisor and prevented Wells from receiving and filing it.

       Defendants say that Wells must raise retaliation issues in a separate lawsuit. And they

are correct that substantive claims for retaliation would typically belong in a separate case. But

Wells does not seek to add substantive claims for retaliation. Rather, he alleges that WSPF

officials are interfering with his ability to litigate this case, and he asks for an order telling the

warden of WSPF to stop isolating him so that he can get legal help from other inmates. I can

consider such allegations to ensure that Wells has proper access to the court.

       Defendants have responded to Wells’s initial letter, but they have not yet had the

opportunity to respond to his motion for inspection of the body camera footage. I will give

defendants a short time to respond to the motion.



                                              ORDER

       IT IS ORDERED that:


                                                  4
1. Plaintiff Theraron Wells’s motion to supplement his complaint, Dkt. 29, is
   GRANTED. In total, Wells is granted leave to proceed on the following claims:

          a. Eighth Amendment deliberate indifference claims against defendants P.
             Govier, Duve, R. Stillwell, Mark Kartman, and Labbus Brown.

          b. Wisconsin-law negligence claims against defendants P. Govier and Duve.

2. Defendants have until January 23, 2019, to respond to plaintiff’s motion for
   inspection of the body camera video. Dkt. 31.

Entered January 9, 2019.

                                  BY THE COURT:

                                  /s/
                                  ________________________________________
                                  JAMES D. PETERSON
                                  District Judge




                                     5
